Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
 
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed August 16, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the acceptable range of power values" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-6 recites the limitation "the fourth input device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 7-9 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view of Ivkovich (US 6,583,386 B1 as previously recited).
With respect to claim 1, Speilman discloses a welding system 10 (Figures 1-3), comprising: a power source 16-17 configured to generate power and deliver the power 
a welding wire feeder 62 configured to advance wire electrode (i.e. not shown in Figures) into the welding torch 12 at a rate of advancement (Para. 0021 and 0031), wherein the rate of advancement is within a deliverable advancement rate range (i.e. deliverable includes all of wire speed selection graphic 48 and configuration parameter graphic 76 or includes all the voltage selection graphic 46 and second configuration parameter graphic 78) of the welding feeder 62 (Para. 0031); 
an interface 32, comprising: 
an electrode diameter adjuster 41 relating to a diameter of a wire electrode (Para. 0036; Figure 2); 
a material thickness adjuster 42 relating to a material thickness of a work piece 14 (Para. 0037; Figure 2); 
a first input device 42 configured to receive an input 44 relating to a parameter (i.e. the first input device controls the power characteristics or parameter such as current and voltage, since power is equal to current multiplied by voltage and material thickness) of the power (Para. 0029-0031); 
a second input device 41 configured to receive an input 44 relating to the rate of advancement of the wire electrode (i.e. the second input device controls the wire feed speed and the wire diameter size and the transition from the manual to automatic selection mode; Para. 0029-0030; 0035-0036); 
a third input device (i.e. auto-set; Para. 0036; Figure 2) configured to receive an user input 44 relating to whether the parameter of the power (i.e. voltage is a parameter of power, since power is equal to current multiplied by voltage) and the rate of advancement of the wire electrode are (Para. 0036 and 0038; Figure 2) set (i.e. when selector dial 44 selects auto-set, the power characteristic of current and voltages are determined by the controller 30; Para 38: Figure 2) based on the input 44 (i.e. the user selection of the auto-set options of selector dial 44; Para. 0038) from the first input device 42 and the second input device 41 (Para. 0036 and 0038), respectively, when the third input device (i.e. auto-set; Para. 0036; Figure 2) is deactivated or whether the parameter of the power (i.e. voltage and current; Para. 0038) and the rate of advancement of the wire electrode (i.e. wire speed; Para. 0038) are automatically set based on a diameter of the wire electrode or a material thickness of a work piece 14 when the third input device (i.e. auto-set; Para. 0036; Figure 2) is activated (Para. 0036-0038; Figures 1-2); 
and a display device 46, 48, 76, 78 configured to display the parameter of the power (i.e. voltage and current are parameters or characteristic of power) (Para. 0031), the rate of advancement of the wire electrode (i.e. wire feed speed/current; Para. 0031), a first graphical range indicator 46 of an acceptable power range of values (i.e. voltage or current for dial 44; Para. 0031) for the parameter of the power (Para. 0029-0031), and a second graphical range indicator 48 of an acceptable advancement rate range of values for the rate of advancement of the wire electrode (Para. 0029-0031); wherein an acceptable power range of values includes a first subset 46, 78 (i.e. the voltage and material thickness are subsets of the deliverable power range; Para. 0031 and 0036-0037), and an acceptable advancement rate range of values includes a second subset 48, 76 (i.e. the wire feed speed and wire diameters are subsets of the total deliverable range) of the deliverable advancement rate range (Para. 0031 and 0036-0037); the acceptable range of power values and an acceptable advancement rate range value determined based at least in part on an input 44 from the electrode diameter adjuster of the wire electrode 41 (i.e. same as reference number 76) and an input 44 from the material thickness adjuster 42 relating to a material thickness of the work piece 78 (Para. 0038-0040); 
and control circuitry 34 configured to:
adjust the operation of the welding system of the acceptable power range of values for the parameter of the power when an input 44 is received by the first input device 42 (Para. 0036), 
adjust the operation of the welding system of the acceptable advancement rate range of values for the rate of advancement of the wire electrode when an input 44 is received by the second input device 41 (Para. 0036-0037); 
and adjust a value of the parameter of the power or the rate of advancement of the wire electrode based on the input 44 of the electrode diameter adjuster 41 or the input of the material thickness of the work piece adjuster 42 corresponding to the material thickness of the work piece 14 when the third input device (i.e. auto-set; Para. 0036; Figure 2) is activated (Para. 0036-0038; Figure 2).
Speilman is silent regarding a control circuitry configured to: adjust a display of the first graphical range indicator of the acceptable power range of values for the parameter of the power when an input is received by the first input device; adjust a display of the second graphical range indicator of the acceptable advancement rate 
Ivkovich teaches of a control circuitry 10, 46 configured to adjust a display of the first graphical range indicator (Figure 11) of the acceptable power range of values for the parameter of the power when an input is received by the first input device 26 and third input device 16 are activated (Col. 14, lines 11-33; Col. 16, lines 25-60; Figure 11); adjust a display of the second graphical range indicator (Figure 11) of the acceptable advancement rate range of values for the rate of advancement of the wire electrode when an input is received by the second input device 26 and the third input device 16 are activated (Col. 14, lines 11-33; Col. 16, lines 25-60; Figure 11). The advantage of modifying Speilman in view of Ivkovich is that it provides a visual display of selective analysis of the welding data within various ranges and formats for each of the work pieces. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the interface into control circuitry with display as taught by Speilman, by incorporating the computer display screen interface into the control circuitry as taught by Ivkovich, thereby providing a visual display of selective analysis of the welding data within various ranges and formats for each of the work pieces.  

	With respect to claim 7, Speilman, as applied by claim 1, discloses that the control circuitry 34 is configured to display the first graphical range indicator 46 of the acceptable power range of values for the parameter of the power for a predetermined 

With respect to claim 8, Speilman, as applied by claim 1, discloses that the control circuitry 34 is configured to only accept values from the first input device 42 that correspond to values of the parameter of the power that are within the acceptable power range of values for the parameter of the power (Para. 0036-0038; Figures 1-2).

With respect to claim 9, Speilman, as applied by claim 1, discloses that the control circuitry 34 is configured to only accept values from the second input device 41 that correspond to values of the rate of advancement of the wire electrode that are within the acceptable advancement rate range of values for the rate of advancement of the wire electrode (Para. 0036-0038; Figures 1-2).

With respect to claim 22, Speilman, as applied by claim 1, discloses that the first graphical range indicator 42 of includes an indication of present values of the parameter for the power for within the acceptable power range of values, and the second range indicator 41 includes an indication of a present value of the rate of advancement of the electrode within the acceptable advancement rate range of values (Para. 0029-0031 and 0036-0038; Figures 1-3).

With respect to claim 23, Speilman, as applied by claim 22, discloses that the control circuitry 34 is configured to update the indication of the present value of the parameter for the power in response to an input 44 received via the first input device 42 and to update the indication of the present value of the rate of advancement of the wire electrode in response to an input 44 received via the second input device 41 (Para. 0029-0031 and 0036-0038; Figures 1-3).

Claims 2-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view Ivkovich (US 6,583,386 B1 as previously recited) as applied to claim 2 above, and further in view of Dantinne et al (US 2009/0152251 A1 as previously recited).
With respect to claim 2, Speilman in view of Ivkovich, as applied to claim 1, does not discloses that the interface comprises a fourth input device configured to receive an input relating to a welding process type (MIG), wherein the acceptable power range of values and the acceptable advancement rate range of values are determined based at least in part on the welding process type.
Dantinne et al teaches that the interface 26 (Figures 1-3) comprises a fourth input device 40, 48, 58 configured to receive an input relating to a welding process type (i.e. a welding cell includes welding processes or mode: MIG, TIG, stick welding and FCAW, etc.; Para. 0015 and 0019), wherein the acceptable power range of values 142, 148, 158, 160 (Figure 5) and the acceptable advancement rate range of values 144, 150, 162, 164 (Figure 5) are determined based at least in part on the welding process 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the interface with control circuitry as taught by Speilman in view of Ivkovich, by incorporating the control circuitry with interface as taught by Dantinne et al, thereby providing easy set-up and control for an operator required to switch between welding processes and achieve optimal performance.  

With respect to claims 3-4 Speilman in view of Ivkovich, as applied by claim 2, does not explicitly disclose that the interface comprises a fourth input device configured to receive an input relating to a welding process type, wherein the acceptable power range of values and the acceptable advancement rate range of values are determined based at least in part on the welding process type.
Dantinne et al discloses that the interface 26 (Figures 1-3) comprises a fourth input device 40, 48, 58 configured to receive an input relating to a welding process type (i.e. MIG, TIG, stick and FCAW, etc.; Para. 0015 and 0019), wherein the acceptable power range of values 142, 148, 158, 160 (Figure 5) and the acceptable advancement rate range of values 144, 150, 162, 164 (Figure 5) are determined based at least in part on the welding process type (Para. 0019-0022). The advantage of modifying Speilman and Ivkovich in view of Dantinne et al is that doing so would provide an easy set-up and 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the control circuitry with interface as taught by Speilman in view of Ivkovich, by incorporating the control circuitry with interface as taught by Dantinne et al, thereby providing easy set-up and control for an operator required to switch between welding processes and achieve optimal performance.  
With respect to claim 5, Speilman in view Ivkovich, as applied by claim 1, does not discloses that the power source configured to determine the acceptable power range of values and the acceptable advancement rate range of values based on the input from the fourth input device.
Dantinne et al discloses that the power source 14 configured to determine the acceptable power range of values 142, 148, 158, 160 (Figure 5) and the acceptable advancement rate range of values 144, 150, 162, 164 (Figure 5) based on the input from the fourth input device 40, 48, 58 (Para. 0016 and 0019-0022; Figures 1-3 and 5). The advantage of modifying Speilman and Ivkovich in view of Dantinne et al is that doing so would provide an easy set-up and control for an operator required to switch between welding processes and achieve optimal performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the control circuitry with interface as taught by Speilman in view of Ivkovich, by incorporating the control circuitry with interface as taught by Dantinne et al, thereby providing easy set-up and control for an operator required to switch between welding processes and achieve optimal performance.  

With respect to claim 6, Speilman in view of Ivkovich, as applied by claim 1, does not discloses that the power source configured to determine the acceptable power range of values and the acceptable advancement rate range of values and the acceptable advancement rate range of values based on the input from the fourth input device.
Dantinne et al discloses that the power source 14 configured to determine the acceptable power range of values 142, 148, 158, 160 (Figure 5) and the acceptable advancement rate range of values 144, 150, 162, 164 (Figure 5) and the acceptable advancement rate range of values 144, 150, 162, 164 (Figure 5) based on the input from the fourth input device 40, 48, 58 (Para. 0016 and 0019-0022; Figures 1-3 and 5). The advantage of modifying Speilman and Ivkovich in view of Dantinne et al is that doing so would provide an easy set-up and control for an operator required to switch between welding processes and achieve optimal performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the control circuitry with interface as taught by Speilman in view of Ivkovich, by incorporating the control circuitry with interface as taught by Dantinne et al, thereby providing easy set-up and control for an operator required to switch between welding processes and achieve optimal performance.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view Ivkovich (US 6,583,386 B1 as previously recited) as applied to claim 1 above, and further in view of Morimoto et al (US 7,388,171 B2 as newly recited).
With respect to claim 10, Speilman in view of Ivkovich, as applied by claim 1, does not explicitly discloses that the interface comprises a removable protection shield configured to be located adjacent to the display device, wherein the removable protection shield protects the display device from debris when held in place on the interface by one or more attachment clips on the interface.
Morimoto et al discloses that the interface 96 comprises a removable protection shield 98 configured to be located adjacent to the display device 90 (Col. 6, lines 20-42; Figure 2-4), wherein the removable protection shield 98 protects the display device 90 from debris when held in place on the interface 96 by one or more attachment clips 100 on the interface 96 (Col. 6, lines 20-42; Figures 2-4). The advantage of modifying Speilman and Ivkovich in view of Morimoto et al is that doing so would provide a cover for a welding-type power source that will maintain its resistance to water and prevent mold and mildew from forming around the control panel. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made by adding to the interface of welding system as taught by Speilman and Ivkovich, the incorporation the protection shield or housing as taught by Morimoto et al, thereby providing a cover for a welding-type power source that will maintain its resistance to water and prevent mold and mildew from forming.  

Claims 11 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view of Ivkovich (US 6,583,386 B1 as previously recited).
With respect to claim 11, Speilman discloses a welding system 10 (Figures 1-3), comprising: a power source 16-17 configured to generate power and deliver the power to a welding torch 12 (Para. 0025; Figure 1); wherein the power is within a deliverable power range of the power source 16-17 (Para. 0025 and 0041; Figure 1); 
an interface 32, comprising: 
an electrode diameter adjuster 41 (i.e. a configuration parameter graphic 76) relating to a diameter of a wire electrode (Para. 0036); 
a material thickness adjuster 42 (i.e. a second configuration parameter graphic 78) relating to a material thickness of a work piece (Para. 0037); 
a first input device 42 configured to receive an input 44 relating to a parameter (i.e. the first input device controls the power characteristics or parameter such as current and voltage, since power is equal to current multiplied by voltage and material thickness) of the power (Para. 0029-0031); 
a second input device 41 configured to receive an input 44 (i.e. user interface 41 and a selector dial 44 are used to adjust the wire feed speed and the selectable weld-wire diameter settings and the transitions from the manual to automatic selection mode; Figure 2) relating to other parameters of the welding process (i.e. the second input device controls the wire feed speed, and the electrode diameter; Para. 0038; Figure 2); 
a third input device (i.e. auto-set; Para. 0036; Figure 2) configured to receive an user input 44 relating to whether the parameter of the power is bound to an acceptable i.e. the voltage values associated with 0.024 and 0.030 diameter of wires; Para. 0038), the range of values being determined based on the other parameter of the welding process input 44 via the second input device 42 (Para. 0040-0042) when the third input device (i.e. auto-set; Para. 0036; Figure 2) is deactivated, or whether the parameter of the power and the rate of advancement of the wire electrode are automatically set based on a diameter of the wire electrode or a material thickness of the work piece when the third input device (i.e. auto-set; Para. 0036; Figure 2) is activated (Para. 0036-0038); 
and a display device 46, 48, 76, 78 configured to display the parameter of the power (i.e. voltage is a parameter or characteristic of power) (Para. 0031), a range indicator of a range of acceptable power values for the parameter of the power 46 (Para. 0029-0031 and 0036-0038), wherein the range of acceptable power range of values is a subset 46, 48, 76, 78 of the deliverable power range (Para. 0031 and 0036-0038); 
and control circuitry 34 configured to:
adjust the operation of the welding system via the first range indicator 42 of the range of acceptable power values for the parameter of the power when an input 44 is received by the second input device 41 (Para. 0036-0038);
 and adjust a value of the parameter of the power or the other parameters of the welding process based on the input of the electrode diameter adjuster 41 corresponding to the diameter of the wire electrode or the input of the material thickness of the work piece adjuster 42 corresponding to the material thickness of the work piece 14 when the i.e. auto-set; Para. 0036; Figure 2) is activated (Para. 0036-0038; Figures 1-2). 
Speilman is silent regarding a control circuitry configured to: adjust a display of the graphical range indicator of the acceptable power range of values for the parameter of the power when an input is received by the first input device and the third input device are activated.    
Ivkovich teaches of a control circuitry 10, 46 configured to adjust a display of the graphical range indicator (Figure 11) of the acceptable power range of values for the parameter of the power when an input is received by the first input device 26 and third input device 16 are activated (Col. 14, lines 11-33; Col. 16, lines 25-60; Figure 11).  The advantage of modifying Speilman in view of Ivkovich is that it provides a visual display of selective analysis of the welding data within various ranges and formats for each of the work pieces. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the interface into control circuitry with display as taught by Speilman, by incorporating the computer display screen interface into the control circuitry as taught by Ivkovich, thereby providing a visual display of selective analysis of the welding data within various ranges and formats for each of the work pieces.  

With respect to claim 15, Speilman, as applied by claim 11, discloses that the range of acceptable values is determined based at least in part on the diameter of the electrode (Para. 0036; Figure 2). 

With respect to claim 16, Speilman, as applied by claim 11, discloses that the range of acceptable power values and the acceptable advancement rate range of values are determined based at least in part on the material thickness (Para. 0037; Figures 1-2).  

With respect to claim 17, Speilman, as applied by claim 11, discloses that the control circuitry 34 is configured to display the graphical range indicator of the acceptable range of values for the parameter of the power 46 for a predetermined amount of time (i.e. the time limit is up to the user) after the input 44 is received by the first input device 42 (Para. 0029-0031; Figures 1-3).

With respect to claim 18, Speilman, as applied by claim 11, discloses that the control circuitry 34 is configured to only accept values from the first input device 42 that correspond to values of the parameter of the power that are within the acceptable power range of values for the parameter of the power (Para. 0029-0031; Figures 2).

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view of Ivkovich (US 6,583,386 B1 as previously recited) as applied to claims 11 above, and further in view of Dantinne et al (US 2009/0152251 A1 as previously recited). 
With respect to claim 12, Speilman in view of Ivkovich, as applied by claim 11, does not discloses that the interface comprises a third input device configured to 
Dantinne et al teaches that the interface 26 comprises a third input device 40, 48, 58 configured to receive an input relating to a welding process type of the welding process (i.e. a welding cell includes welding processes or mode: MIG, TIG, stick welding and FCAW, etc.; Para. 0015 and 0019), wherein the acceptable power range of values 142, 144, 148, 150, 158, 160, 162, 164 (Figure 5) is determined based at least in part on the welding process type (Para. 0015 and 0019-0022; Figures 1-3 and 5). The advantage of modifying Speilman and Ivkovich in view of Dantinne et al is that doing so would provide an easy set-up and control for an operator required to switch between welding processes and achieve optimal performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the interface into control circuitry with interface as taught by Speilman in view of Ivkovich, by incorporating the control circuitry with interface as taught by Dantinne et al, thereby providing easy set-up and control for an operator required to switch between welding processes and achieve optimal performance.  

With respect to claims 13, Speilman in view of Ivkovich, as applied by claim 12, does not explicitly discloses that the third input device comprises a selectable option of tungsten inert gas (TIG) welding process as the welding process type.
Dantinne et al discloses that the third input device 26 comprises a selectable option of tungsten inert gas (TIG) welding process 48 as the welding process type (Para. 0015 and 0020; Figures 1-3 and 5). The advantage of modifying Speilman and Ivkovich in view of Dantinne et al is that doing so would provide an easy set-up and control for an operator required to switch between welding processes and achieve optimal performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the interface of the control circuitry as taught by Speilman in view of Ivkovich, by incorporating the control circuitry with interface as taught by Dantinne et al, thereby providing easy set-up and control for an operator required to switch between welding processes and achieve optimal performance.  

With respect to claims 14, Speilman in view of Ivkovich, as applied by claim 12, does not explicitly discloses that the third input device comprises a selectable option of stick welding process as the welding process type.
Dantinne et al discloses that the third input device 26 comprises a selectable option of stick welding process 40 as the welding process type (Para. 0015 and 0020; Figures 1-3 and 5). The advantage of modifying Speilman and Ivkovich in view of Dantinne et al is that doing so would provide an easy set-up and control for an operator required to switch between welding processes and achieve optimal performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the interface of the control circuitry as .  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view Ivkovich (US 6,583,386 B1 as previously recited) as applied to claim 11 above, and further in view of Morimoto et al (US 7,388,171 B2 as newly recited).
With respect to claim 10, Speilman in view of Ivkovich, as applied by claim 11, does not explicitly discloses that the interface comprises a removable protection shield configured to be located adjacent to the display device, wherein the removable protection shield protects the display device from debris when held in place on the interface by one or more attachment clips on the interface.
Morimoto et al discloses that the interface 96 comprises a removable protection shield 98 configured to be located adjacent to the display device 90 (Col. 6, lines 20-42; Figure 2-4), wherein the removable protection shield 98 protects the display device 90 from debris when held in place on the interface 96 by one or more attachment clips 100 on the interface 96 (Col. 6, lines 20-42; Figures 2-4). The advantage of modifying Speilman and Ivkovich in view of Morimoto et al is that doing so would provide a cover for a welding-type power source that will maintain its resistance to water and prevent mold and mildew from forming around the control panel. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made by adding to the interface of welding system as taught by Speilman and Ivkovich, the incorporation the protection shield or housing as taught by Morimoto et al, thereby providing a cover for a welding-type power source that will maintain its resistance to water and prevent mold and mildew from forming.  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speilman (US 2009/0277893 A1 as previously recited) in view of Dantinne et al (US 2009/0152251 A1 as previously recited).
With respect to claim 21, Speilman discloses a welding system 10 (Figures 1-3), comprising: a power source 16-17 configured to generate power and deliver the power to a welding torch 12 at voltage (Para. 0025; Figure 1); wherein the power is within a deliverable power range of the power source 16-17 (Para. 0025 and 0041; Figure 1); 
an interface 32, comprising: 
an electrode diameter adjuster 41 (i.e. a configuration parameter graphic 76) relating to a diameter of a wire electrode (Para. 0036; Figure 2); 
a material thickness adjuster 42 (i.e. a second configuration parameter graphic 78) relating to a material thickness of a work piece (Para. 0037; Figure 2); 
a voltage selection knob 42 configured to receive an input 44 relating to voltage provided to the welding torch 12 (Para. 0029-0031); 
a first input device 41 configured to receive an input 44 (i.e. user interface 41 and a selector dial 44 are used to adjust the wire feed speed and the selectable weld-wire diameter settings and the transitions from the manual to automatic selection mode; Figure 2) relating to other parameters of the welding process (i.e. the second input device controls the wire feed speed, and the electrode diameter; Para. 0038; Figure 2); 
a second input device (i.e. auto-set; Para. 0036; Figure 2) configured to receive an input 44 relating to whether the parameter of the power is bound to an acceptable power range of values determined based on the other parameters of the welding process input 44 via the first input device 41 (Para. 0040-0042) or whether a parameter of the other parameters of the welding process are set based on the voltage input 44 from the voltage selection knob 42 (Para. 0035 and 0038) when the third input device (i.e. auto-set; Para. 0036; Figure 2) is deactivated, or whether the parameter of the power and the rate of advancement of the wire electrode are automatically set based on a diameter of the wire electrode or a material thickness of the work piece 14 when the third input device (i.e. auto-set; Para. 0036; Figure 2) is activated (Para. 0036-0038; Figures 1-2); 
and a display device 46, 48, 76, 78 configured to display the voltage provided to the welding torch 12 (Para. 0031), a range indicator of an acceptable power range of values for the voltage 46 (Para. 0029-0031), wherein the acceptable power range of values is a subset of the deliverable voltage range 46, 78 (Para. 0031 and 0036-0037); and the power source 16-17 is configured to determine the acceptable voltage range of values based on an input 44 from a material thickness adjuster 42 relating to a material thickness (Para. 0037); 
and control circuitry 34 configured to:

adjust a value of the voltage or the other parameters of the welding process based on the input of the electrode diameter adjuster 41 corresponding to the diameter of the wire electrode or the input of the material thickness of the work piece adjuster 42 corresponding to the material thickness of the work piece 14 when the third input device 76 in activated (Para. 0036-0038; Figures 1-2).
Speilman is silent regarding a control circuitry configured to: adjust a display of the graphical range indicator of the acceptable voltage range of values for the voltage when the input is received by the voltage selection knob.  
Dantinne et al teaches of a control circuitry 250 configured to: adjust a display of the graphical range indicator of the acceptable voltage range of values for the voltage 82, 84 when the input 90 is received by the voltage selection knob 78 (Para. 0039-0049; Figures 1-3, 5 and 9). The advantage of modifying Speilman in view of Dantinne et al is that doing so would provide an easy set-up and control for an operator required to switch between welding processes and achieve optimal performance. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the interface of the control circuitry as taught by Speilman, by incorporating the control circuitry interface with display and control knobs as taught by Dantinne et al, thereby providing easy set-up and control for an operator required to switch between welding processes and achieve optimal performance.  

Response to Amendment
With respect to the Rejection 112(a): The amendment of claim 1, filed on August 16, 2021 has not overcome the previous 35 USC 112(a) rejection in the last office action.  

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive. 

The previous 35 USC 103(a) rejections of independent claims 1 and 11 are maintained because the amendments of claims 1 and 11 have not overcome the 35 USC 103 rejections in the last Office action. To further prosecution the examiner have removed the doubled rejections of each independent claim. 
After further search and consideration the examiner has found that prior art of record Dantinne et al remedies the deficiencies of Speilman regarding claim 21. Therefore independent claim 21 is now rejected under 35 USC 103 over Speilman in view of Dantinne et al. 

	After further consideration of applicant’s amendments made to independent claims 1, 11 and 21 and of the previous interview, the examiner’s interprets that the suggested amendment’s to applicant’s claim 1, 11, 21 has further described applicant’s inventor. The inclusion of the electrode diameter adjuster and the material thickness 
Applicant’s invention teaches that the inputs from the electrode diameter adjuster and the material thickness adjuster while the auto button is enabled changes the deliverable range of power to a new acceptable range of power delivered which is a subset of the deliverable range of power (Para. 0045-0046 and 0048). Applicant’s invention teaches that with each change in the electrode diameter adjuster and/or the material thickness adjuster while the auto button is enabled changes or redefines the subset of the acceptable range of the deliverable range of power (Para. 0045-0046 and 0048). Applicant invention also teaches of adjusting the power delivered within the new acceptable range by using inputs received by the first and second input device (Para. 0045 and 0049-0050). 
However applicant’s amendments teaches of adjusting the parameter values of the power or rate of advancement of the wire by using the inputs from the electrode diameter adjuster and the material thickness adjuster while the auto button is enabled. Applicant’s amendments teaches of adjusting a display of the first graphical range indicator when an input is received by the first input. Applicant’s amendment teaches of adjusting a display of the second graphical range indicator when an input is received by the second input. Based on applicant’s amendments the prior art of record teaches all of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        February 1, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761